                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

M.B., I.B., and J.S.                             §
                                                 §    Civil Action No. 4:14-CV-00708
v.                                               §    Judge Mazzant
                                                 §
MATTHEW G. LANDGRAF                              §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiffs M.B., I.B., and J.S.’s Motion for Extension of Time

to File Jury Demand and, Alternatively, Motion for Jury Trial (Dkt. #74). Having considered the

motion and the relevant pleadings, the Court finds that Plaintiffs’ motion should be granted.

                                        BACKGROUND

       Plaintiffs filed this case on November 7, 2014 (Dkt. #1). Defendant Matthew G. Landgraf

did not file a timely answer to Plaintiffs’ Complaint (See Dkt. #3). Consequently, Plaintiffs moved

for a default judgment, and the Court entered a default judgment on April 4, 2016 (Dkt. #14;

Dkt. #18). Exactly one year later, on April 4, 2017, Defendant moved to set aside the default

judgment (Dkt. #22). The Court set aside the default judgment on November 15, 2017, and

Defendant filed his Answer on November 27, 2017 (Dkt. #33).

       On August 1, 2018, Plaintiffs filed their Motion for Extension of Time to File Jury Demand

and, Alternatively, Motion for Jury Trial (Dkt. #74). Plaintiffs move for an extension of time to

file a jury demand pursuant to Federal Rule of Civil Procedure 6(b) or requests the Court to order

a jury trial pursuant to Federal Rule of Civil Procedure 39(b) (Dkt. #74 ¶¶ 1, 5). Defendant filed

a response to the motion on August 15, 2018 (Dkt. #76). Plaintiffs filed a reply in support of the

motion on August 22, 2018 (Dkt. #81).
                                      LEGAL STANDARD

        “The right to jury trial preserved by the Seventh Amendment to the Constitution and

embodied in Federal Rule 38(a) is not self-enforcing.” 9 Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 2318 (3d ed. 2018). Accordingly, a party who seeks a jury trial

must demand one. See Bush v. Allstate Ins. Co., 425 F.2d 393, 396 (5th Cir.), cert. denied, 400

U.S. 833 (1970) (a party’s failure to make a timely jury demand constitutes a waiver of its right to

a jury trial).

        The Federal Rules of Civil Procedure provide methods for demanding a jury trial. Rule 38

explains:

                  (b) Demand. On any issue triable of right by a jury, a party may
                 demand a jury trial by:

                        (1) serving the other parties with a written demand—which
                        may be included in a pleading—no later than 14 days after
                        the last pleading directed to the issue is served; and

                        (2) filing the demand in accordance with Rule 5(d).

                 ....

                 (d) Waiver; Withdrawal. A party waives a jury trial unless its
                 demand is properly served and filed. A proper demand may be
                 withdrawn only if the parties consent.

        If a party waives its right to trial by jury, Rule 39(b) provides that “the court may, on

motion, order a jury trial on any issue for which a jury might have been demanded.” In other

words, Rule 39(b) grants the Court discretion “to relieve a party from waiver of a jury trial . . . .”

Daniel Intern. Corp. v. Fischbach & Moore, Inc., 916 F.2d 1061, 1064 (5th Cir. 1990) (citing

Swofford v. B & W, Inc., 336 F.2d 406, 408 (5th Cir.), cert. denied, 379 U.S. 962 (1964)). The

Court’s discretion under Rule 39(b) is not unlimited because the Court is required to “to grant a

motion for jury trial . . . ‘in the absence of strong and compelling reasons to the contrary.’”


                                                  2
Pinemont Bank v. Belk, 722 F.2d 232, 236 (5th Cir. 1984) (quoting Cox v. C.H. Masland & Sons,

Inc., 607 F.2d 138, 144 (5th Cir. 1979)). This restraint on the Court’s discretion is “based on the

long-accepted observation that the right to trial by jury ‘is a basic and fundamental feature of our

system.’” Lewis v. Thigpen, 767 F.2d 252, 259 (5th Cir. 1985) (quoting Swofford, 336 F.2d at 409).

Courts analyze five factors when considering whether to order a jury trial under Rule 39(b):

                (1) whether the case involves issues which are best tried to a jury;

                (2) whether granting the motion would result in a disruption of the
                court’s schedule or that of an adverse party;

                (3) the degree of prejudice to the adverse party;

                (4) the length of the delay in having requested a jury trial; and

                (5) the reason for the movant’s tardiness in requesting a jury trial.

Daniel, 916 F.2d at 1064 (citing Parrott v. Wilson, 707 F.2d 1262, 1267 (11th Cir.), cert. denied,

464 U.S. 936 (1983)). Courts do not “simply tally the [Daniel] factors when deciding a Rule 39(b)

motion and see whether more factors favor granting or denying the motion.” Bell v. Gen. Am. Life

Ins. Co., 3:13-CV-1846-D, 2014 WL 815382, at *2 (N.D. Tex. Mar. 3, 2014). Instead, courts

consider “all the factors holistically, keeping firmly in mind the Seventh Amendment fundamental

right of trial by jury.” Id.

        Additionally, the Court may extend filing periods under Federal Rule of Civil Procedure

6(b) for good cause. If the motion for extension of time is made after the expiration of a deadline,

the party must show that it failed to act because of excusable neglect. FED. R. CIV. P. 6(b)(1)(B).

“Although inadvertence, ignorance of the rules, or mistakes construing the rules do not usually

constitute ‘excusable’ neglect, it is clear that ‘excusable neglect’ under Rule 6(b) is a somewhat

‘elastic concept’ and is not limited strictly to omissions caused by circumstances beyond the

control of the movant.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380,



                                                  3
392 (1993) (footnotes omitted). “Relevant factors to the excusable neglect inquiry include: the

danger of prejudice to the [non-movant], the length of the delay and its potential impact on the

judicial proceedings, the reason for the delay, including whether it was within the reasonable

control of the movant, and whether the movant acted in good faith.” Adams v. Travelers Indem.

Co. of Conn., 465 F.3d 156, 161 n.8 (5th Cir. 2006) (alteration in original) (internal quotation

marks and citations omitted). “Even if good cause and excusable neglect are shown, it nonetheless

remains a question of the court’s discretion whether to grant any motion to extend time under Rule

6(b).” McCarty v. Thaler, 376 F. App’x. 442, 444 (5th Cir. 2010) (citing Lujan v. Nat’l Wildlife

Fed’n, 497 U.S. 871, 894–98 (1990)).

                                           ANALYSIS

       Plaintiffs move the Court to extend the deadline to file a jury demand under Rule 6(b) or

order a jury trial pursuant to Rule 39(b). As cited above, the factors considered under either a

Rule 6(b) or 39(b) analysis are essentially the same. See Adams, 465 F.3d at 161 n.8; Daniel, 916

F.2d at 1064 (citing Parrott, 707 F.2d at 1267).        After consideration of the Rule 6(b) and

Rule 39(b) factors, the Court orders a jury trial pursuant to Rule 39(b).

  I.   Issues Best Tried to a Jury

       The first factor is whether the issues are best tried to a jury. Plaintiffs allege that when

they were minors Defendant surreptitiously recorded them engaging in sexually explicit conduct

and while nude in the bathroom (Dkt. #1 ¶ 8). Plaintiffs assert claims under 18 U.S.C. § 2255 and

for invasion of privacy under Texas law (Dkt. #1 ¶¶ 10–13). A review of Plaintiffs’ claims, the

pending motions, and pleadings, demonstrates to the Court that this case is particularly fact-

intensive. Accordingly, this case is best tried to a jury, and the first factor weighs in favor of

granting Plaintiffs’ motion.




                                                 4
 II.     Schedule

         The second factor is whether granting the motion would result in a disruption of the Court’s

schedule or that of an adverse party. The date for trial in this case will be set at the Final Pretrial

Conference. In setting a trial date, the Court will consider the parties’ schedules. Whether the

case is tried to a jury or the bench will not affect the scheduling of the trial. Further, granting

Plaintiffs’ motion will not require any amendments to the Scheduling Order. Therefore, the second

factor weighs in favor of granting Plaintiffs’ motion.

III.     Prejudice to Defendant

         The third factor is the degree of prejudice to the adverse party. Defendant argues this factor

“strongly weighs against the Court granting the extension of time” because “[t]he defendant has

made a number of trial preparation decisions in reliance upon this case being a bench trial and not

a jury trial.” (Dkt. #76 ¶ 5). These decisions include “determinations about seeking psychological

records of the Plaintiffs and a decision to forgo employing several experts . . . .” (Dkt. #76 ¶ 5).

         Defendant does not demonstrate sufficient prejudice to prevent the granting of Plaintiffs’

motion. The burden of proof does not change depending on whether the factfinder is a jury or the

Court.    Therefore, the need for expert testimony and evidence of Plaintiffs’ psychological

condition does not change depending on whether the case is tried to a jury or the Court.1 Defendant

does not indicate any other prejudice that might result from granting Plaintiffs’ motion.

Consequently, this factor weighs in favor of granting Plaintiffs’ motion.

IV.      Degree of Delay

         The next factor to consider is the length of delay in demanding a jury trial. As mentioned

previously, Plaintiffs filed this case on November 7, 2014 (Dkt. #1). Plaintiffs did not demand a



1. It appears Defendant is now seeking Plaintiffs’ psychological records (See Dkt. #95).


                                                         5
jury in the Complaint (Dkt. #1). After the entry of the default judgment against Defendant on

April 4, 2016, nothing occurred in the case until Defendant moved to set aside the default judgment

on April 4, 2017 (Dkt. #18; Dkt. #22). Plaintiffs did not file their jury demand until August 1,

2018 (Dkt. #74).

       Plaintiffs’ delay is substantial, but it is not unique in this case. Ironically, Defendant argues

Plaintiffs’ “233-day” delay is unjustified (Dkt. #76 ¶¶ 8–9, 11). Defendant does not mention that

he waited until the last moment to move to set aside the default judgment entered against him—a

365-day delay (See Dkt. #33 at p. 6). Even so, Plaintiffs’ delay weighs in favor of denying

Plaintiffs’ motion.

 V.    Reason for Tardiness

       The final factor is the reason for tardiness in requesting a jury trial. The Court must also

consider whether the reason for delay was within the reasonable control of Plaintiffs and whether

Plaintiffs acted in good faith. Plaintiffs’ Counsel explains why Plaintiffs failed to make a timely

jury demand:

               Plaintiffs did not . . . demand a jury in accordance with Fed. R. Civ.
               P. 38(b) because Plaintiffs’ counsel has no federal jury trial
               experience and was not aware the deadline to demand a jury was
               tied to the filing of Defendant’s Answer and was not consistent with
               state law, which requires the jury demand be made at least thirty
               (30) days before the case is set for trial.

(Dkt. #74 ¶ 4, b) (citing TEX. R. CIV. P. 216). Defendant argues Plaintiffs’ Counsel’s mistake is

not excusable (Dkt. #76).

       Under the Rule 6(b) standard, “inadvertence, ignorance of the rules, or mistakes construing

the rules do not usually constitute ‘excusable’ neglect, [however] it is clear that ‘excusable neglect’

under Rule 6(b) is a somewhat ‘elastic concept’ and is not limited strictly to omissions caused by

circumstances beyond the control of the movant.” Pioneer Inv. Servs. Co., 507 U.S. at 392. Under



                                                  6
    the Rule 39(b) analysis, the Court does not “simply tally the [Daniel] factors when deciding a Rule

    39(b) motion and see whether more factors favor granting or denying the motion.” Bell, 2014 WL

    815382, at *2. Instead, courts consider “all the factors holistically, keeping firmly in mind the

    Seventh Amendment fundamental right of trial by jury.” Id. Further, the Court is required “to

    grant a motion for jury trial . . . ‘in the absence of strong and compelling reasons to the contrary.’”

    Pinemont, 722 F.2d at 236 (quoting Cox, 607 F.2d at 144).

              The Court finds Plaintiffs’ Counsel’s mistake is not a result of bad faith, although the

    mistake was within Plaintiffs’ Counsel’s control. However, the Court also finds no compelling

    reasons to preclude Plaintiffs from exercising their rights to a jury trial besides Plaintiffs’

    Counsel’s mistake and delay. As the mistake and delay do not cause prejudice to Defendant, affect

    the Court’s schedule, and because the issues are best tried to a jury, the Court finds Plaintiffs’

    motion should be granted.

                                              CONCLUSION

              It is therefore ORDERED that Plaintiffs’ Motion for Extension of Time to File Jury

.   Demand and, Alternatively, Motion for Jury Trial is GRANTED (Dkt. #74). Pursuant to Federal

    Rule of Civil Procedure 39(b), the Court ORDERS that this case will proceed to a jury trial on the

    issues.

              IT IS SO ORDERED.

              SIGNED this 5th day of February, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      7
